Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darryl C. Little on 01/26/21.
The application has been amended as follows: 

Claim 1, line 17, after poloxamers, insert ---wherein said one or more antimicrobial essential oils are selected from the group consisting of menthol, thymol, eucalyptol, methyl salicylate and mixtures thereof.---
Claims 7 and 10 have been cancelled.

Claims 11 and 12 have been re-written as below:


11. (New Claim) The composition of claim 1 wherein said surfactant is a nonionic surfactant selected from alkyl polyglucosides; ethoxylated hydrogenated castor oils; alkyl polyethylene oxide; fatty alcohol ethoxylates; polyethylene oxide condensates of alkyl phenols; products derived from the 


12. (New Claim) The composition of claim 1 wherein said surfactant is an 

amphoteric surfactant selected fromalkylimino-diproprionates; alkylamphoglycinates, mono or di; alkylamphoproprionates, mono or di; alkylamphoacetates, mono or di; N-alkyl P-aminoproprionic acids; alkylpolyamino carboxylates; phosphorylated imidazolines; alkyl betaines; alkylamido betaines; alkylamidopropyl betaines; alkyl sultaines; alkylamido sultaines; and mixtures thereof.


Claims 1-4, 6, 8-9 and 11-12 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612